UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1100


GREG GIVENS,

                Plaintiff – Appellant,

          v.

ROBERT NUTTING; ROBERT      G.   MCCOID;   CASEY   JUNKINS;   TYLER
REYNARD; WTOV, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Irene M. Keeley,
District Judge. (5:12-cv-00064-IMK-JES)


Submitted:   May 31, 2013                     Decided:   July 12, 2013


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Greg Givens, Appellant Pro Se. John Raymond Merinar, Jr.,
STEPTOE & JOHNSON, PLLC, Bridgeport, West Virginia; Robert G.
McCoid, MCCAMIC, SACCO, PIZZUTI & MCCOID, PLLC, Wheeling, West
Virginia; Walter P. DeForest, III, DEFOREST KOSCELNIK YOKITIS
SKINNER & BERARDINELLI, Pittsburg, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Greg Givens appeals from the district court’s order

adopting the report and recommendation of the magistrate judge

and    dismissing      Givens’   civil      complaint       without    prejudice     for

lack of jurisdiction and failure to state a claim.                          We conclude

that    the   order    is     neither   a   final      order    nor    an    appealable

interlocutory       order.        Since     Givens      may     cure   the     pleading

deficiencies      in    the    complaint        that   were     identified      by   the

district court, see Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993), we dismiss

this appeal for lack of jurisdiction.                   See Fed. R. Civ. P. 54.

We    dispense   with    oral    argument       because       the   facts    and   legal

contentions      are    adequately      presented      in    the    materials      before

this Court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2